                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

BENJAMIN HACK                                )
                      Plaintiff,             )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No: 5:19-CV-508-FL
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                     Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which objection was not filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 16, 2020, and for the reasons set forth more specifically therein, that plaintiff’s motion
for judgment on the pleadings is granted and defendant’s motion for judgment on the pleadings is
denied. This matter is remanded to defendant pursuant to sentence four of 42 U.S.C. § 405(g) for
further proceedings.

This Judgment Filed and Entered on December 16, 2020, and Copies To:
Derrick Kyle Arrowood (via CM/ECF Notice of Electronic Filing)
Mark J Goldenberg (via CM/ECF Notice of Electronic Filing)


December 16, 2020                            PETER A. MOORE, JR. CLERK

                                               /s/ Sandra K. Collins
                                             (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00508-FL Document 35 Filed 12/16/20 Page 1 of 1
